Order entered July 3, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00734-CV

     IN RE PATRICK J. CURRY AND PJC EQUIPMENT LEASING, LLC, Relators

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-13070

                                              ORDER
       Based on the Court’s opinion of today’s date, we DENY relators’ petition for writ of

mandamus and LIFT the stay imposed by our May 30, 2013 order. We ORDER that relators

bear the costs of this original proceeding.


                                                       /s/   ROBERT M. FILLMORE
                                                             JUSTICE